Case: 21-1649    Document: 53    Page: 1   Filed: 02/10/2022




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  LARRY G. JUNKER,
                    Plaintiff-Appellee

                            v.

     MEDICAL COMPONENTS, INC., MARTECH
          MEDICAL PRODUCTS, INC.,
              Defendants-Appellants
             ______________________

                       2021-1649
                 ______________________

    Appeal from the United States District Court for the
 Eastern District of Pennsylvania in No. 2:13-cv-04606-
 MSG, Judge Mitchell S. Goldberg.
                 ______________________

                Decided: February 10, 2022
                 ______________________

    JAMES D. PETRUZZI, The Petruzzi Law Firm, Houston,
 TX, argued for plaintiff-appellee. Also represented by
 LAURA MAUPIN, Maupin Redman, Livingston, TX.

    ALFRED W. ZAHER, I, Montgomery McCracken Walker
 & Rhoads LLP, Philadelphia, PA, argued for defendants-
 appellants. Also represented by JOSEPH MONAHAN.
                  ______________________

      Before DYK, REYNA, and STOLL, Circuit Judges.
Case: 21-1649    Document: 53      Page: 2    Filed: 02/10/2022




 2                       JUNKER   v. MEDICAL COMPONENTS, INC.



 STOLL, Circuit Judge.
      Larry G. Junker, the named inventor of U.S. Design
 Patent No. D450,839, sued Medical Components, Inc. and
 Martech Medical Products, Inc. (collectively, “MedComp”)
 for infringement of the sole claim of the D’839 patent. The
 parties filed cross-motions for summary judgment, debat-
 ing whether a letter sent before the critical date was a com-
 mercial offer for sale of the claimed design, rendering the
 claim invalid under the on-sale bar, 35 U.S.C. § 102(b).
 The district court granted Mr. Junker’s motion for sum-
 mary judgment of no invalidity under the on-sale bar. The
 district court thereafter held a bench trial on several re-
 maining issues in the case, including MedComp’s remain-
 ing invalidity challenges, infringement, and damages. The
 court again ruled in Mr. Junker’s favor. The court rejected
 each of MedComp’s invalidity challenges, found that each
 of the accused products infringed the D’839 patent claim
 and that the infringement was willful, and awarded
 Mr. Junker $1,247,910 in damages under 35 U.S.C. § 289,
 which allows recovery of an infringer’s profits from sale of
 the infringing products.
      MedComp appeals the district court’s summary judg-
 ment of no invalidity under the on-sale bar, the judgment
 of infringement, and the damages award. For the reasons
 below, we agree with MedComp that the pre-critical date
 letter was a commercial offer for sale. Because there is no
 dispute that the claimed design was ready for patenting,
 we reverse the district court’s summary judgment of no in-
 validity. We therefore do not reach the remaining issues
 on appeal.
Case: 21-1649     Document: 53     Page: 3    Filed: 02/10/2022




 JUNKER   v. MEDICAL COMPONENTS, INC.                       3



                        BACKGROUND
                               I
      The D’839 patent, at the heart of the dispute on appeal,
 is titled “Handle for Introducer Sheath,” and includes a sin-
 gle claim for “[t]he ornamental design for a handle for in-
 troducer sheath, as shown and described.” D’839 patent,
 claim. Figure 1 shows a perspective view of the claimed
 design (represented with solid lines):




 Id. Fig. 1. Mr. Junker filed the application that led to the
 D’839 patent on February 7, 2000. Thus, the critical date
 for analyzing the on-sale bar under § 102(b) 1 is February 7,
 1999, one year before the filing date.




     1   Congress amended § 102 when it enacted the
 Leahy–Smith America Invents Act (AIA).            Pub. L.
 No. 112–29, § 3(b)(1), 125 Stat. 284, 285–87 (2011). How-
 ever, because the application that led to the D’839 patent
Case: 21-1649    Document: 53      Page: 4    Filed: 02/10/2022




 4                       JUNKER   v. MEDICAL COMPONENTS, INC.



                              A
     Mr. Junker started working in the medical device in-
 dustry in the 1970s. In the late 1970s, Mr. Junker started
 his own company for purchasing and reselling catheter
 kits. These kits typically included a needle, syringe, guide-
 wire, and introducer sheath that were used for inserting a
 catheter into the vein of a patient. Mr. Junker’s company
 also designed and manufactured some components in the
 kits, including the introducer sheath. In the mid-1980s,
 Mr. Junker began developing a new design for the intro-
 ducer sheath based on his experience observing catheter-
 insertion procedures. Mr. Junker focused on the design for
 the introducer sheath’s handle, eventually settling on a
 handle with large, rounded Mickey-Mouse-shaped ears
 that made it easier for doctors to grasp the introducer
 sheath during catheter-insertion procedures. The handle
 was designed such that the sheath could be peeled apart
 into two pieces when removing the sheath while leaving
 the catheter in place in the patient’s body. These products
 are referred to as “peelable,” “peel-away,” or “tearaway” in-
 troducer sheaths.
      Mr. Junker, however, did not have the proper machin-
 ery to manufacture the product. He began reaching out to
 other companies to handle the actual manufacture of his
 new design. Eventually, in 1998, Mr. Junker developed a
 business relationship with James Eddings, the founder of
 a medical device company called Galt Medical. At their
 first meeting in August 1998, Mr. Junker and Mr. Eddings
 entered into a non-disclosure agreement (Mr. Junker on
 behalf of his company and Mr. Eddings on behalf of Galt),
 after which Mr. Junker told Mr. Eddings about his new de-
 sign for the introducer sheath handle. The next month, in
 September 1998, Mr. Eddings informed Mr. Junker that


 was filed before March 16, 2013, the pre-AIA § 102 applies.
 See id. § 3(n)(1), 125 Stat. at 293.
Case: 21-1649     Document: 53     Page: 5    Filed: 02/10/2022




 JUNKER   v. MEDICAL COMPONENTS, INC.                       5



 Galt could manufacture Mr. Junker’s product. Around this
 same time, Mr. Eddings also founded a new company,
 Xentek Medical, to develop, manufacture, and sell teara-
 way introducer sheath products.
      Over the course of the next several months, Mr. Junker
 and Mr. Eddings continued to discuss Mr. Junker’s new de-
 sign. Mr. Eddings enlisted the help of an engineer, Richard
 Gillespie, to sketch out Mr. Junker’s proposed design. Af-
 ter some back and forth, Mr. Gillespie provided Mr. Junker
 with a sketch of the design. This sketch, however, was
 lacking the handles with Mickey Mouse ears that Mr. Jun-
 ker had envisioned. In a fax dated December 16, 1998,
 Mr. Junker relayed his critiques of the sketch to Mr. Ed-
 dings, noting the absence of larger, rounded portions on the
 handle and providing a rough sketch of his design as he
 had imagined it. Mr. Eddings asked Mr. Gillespie to mod-
 ify the sketch accordingly. In January 1999, Mr. Eddings’
 company, Xentek, developed and provided to Mr. Junker a
 prototype of the product that included all of the features of
 his design, including (importantly) a handle with Mickey
 Mouse ears.
                              B
     In early January 1999, Mr. Eddings, through Xentek,
 began communicating with Boston Scientific Corporation
 regarding a peelable introducer sheath product. In re-
 sponse to a request from Boston Scientific, on January 8,
 1999, Xentek sent Boston Scientific a letter detailing bulk
 pricing information for variously sized peelable introducer
 sheath products. The letter stated:
     Thank you for the opportunity to provide this quo-
     tation for the Medi-Tech Peelable Sheath Set.
     When we first received this request for quotation
     we were under the mistaken impression that you
     wanted the exact configuration as the drawing that
     was provided which would have required extensive
     tooling expense. Subsequently, we have learned
Case: 21-1649    Document: 53       Page: 6    Filed: 02/10/2022




 6                       JUNKER    v. MEDICAL COMPONENTS, INC.



     that this is not the case and are pleased to submit
     this quotation for a product of our design.
     ...
     The principals of Xentek Medical have extensive
     experience in the design, development and manu-
     facture of this type of medical device. If you should
     have any specific dimensional requirements this
     product could generally be tailored to your specifi-
     cations.
 J.A. 1572.
     The January 8, 1999 letter also included a price chart
 (shown below), and specified that the “prices are for ship-
 ment in bulk, non-sterile, FOB [free on board] Athens,
 Texas on a net 30-day basis”:




 J.A. 1573. Mr. Eddings concluded the letter by noting his
 appreciation for “the opportunity to provide this quotation”
 and that he “look[ed] forward to discussing [Boston Scien-
 tific’s] requirements in person.” Id.
     Mr. Eddings sent additional letters to Boston Scientific
 in January and February 1999.
                              II
      In 2013, Mr. Junker sued MedComp, accusing four of
 MedComp’s products of infringing the claimed design.
 MedComp, in response, raised affirmative defenses of inva-
 lidity, unenforceability, and noninfringement and filed
 counterclaims seeking a declaratory judgment that the
 claimed design is invalid, unenforceable, and not infringed.
Case: 21-1649     Document: 53     Page: 7    Filed: 02/10/2022




 JUNKER   v. MEDICAL COMPONENTS, INC.                        7



     Following several years of discovery, in 2017, the par-
 ties filed cross-motions for summary judgment on several
 issues, including, as relevant here, invalidity under the on-
 sale bar. The crux of the parties’ disagreement was
 whether the January 8, 1999 letter from Xentek to Boston
 Scientific—which was sent before the critical date—was a
 commercial offer for sale of a product embodying the
 claimed design. The district court held that it was not as a
 matter of law. See Junker v. Med. Components, Inc., CIVIL
 ACTION No. 13-4606, 2019 WL 109385, at *10 (E.D. Pa.
 Jan. 4, 2019). In so holding, the district court determined
 that the letter was a preliminary negotiation, not a definite
 offer. Id. The court specifically focused on the fact that the
 letter thrice uses the word “quotation” and concludes with
 an invitation to further discuss specific requirements. Id.
 at *9–10. The district court acknowledged that the letter
 included numerous, specific, commercial terms (such as
 payment terms, shipment terms, and delivery conditions),
 supporting a conclusion that the letter was a commercial
 offer for sale. The court ultimately determined, however,
 that the presence of these terms did not outweigh the other
 language in the letter suggesting that Xentek and Boston
 Scientific were engaged in preliminary negotiations. Id.
 at *10. The district court accordingly granted Mr. Junker’s
 motion for summary judgment of no invalidity under the
 on-sale bar.
     The case then proceeded to trial on the remaining is-
 sues, namely MedComp’s remaining invalidity defenses,
 the questions of infringement and willfulness, and dam-
 ages. As to invalidity, the district court determined that
 MedComp had failed to prove, by clear and convincing evi-
 dence, invalidity of the claimed design based on any of its
 various asserted theories. Junker v. Med. Components,
 Inc., CIVIL ACTION No. 13-4606, 2021 WL 131340, at *1
 (E.D. Pa. Jan. 14, 2021). It also found that Mr. Junker had
 demonstrated, by a preponderance of the evidence, that
 each of the accused products infringed the claimed design,
Case: 21-1649    Document: 53       Page: 8    Filed: 02/10/2022




 8                       JUNKER    v. MEDICAL COMPONENTS, INC.



 and that the infringement was willful. Id. The district
 court awarded Mr. Junker $1,247,910 in disgorged profits
 under 35 U.S.C. § 289. Id. No enhanced damages were
 awarded in connection with the willfulness finding.
    MedComp appeals.         We have jurisdiction under
 28 U.S.C. § 1295(a)(1).
                         DISCUSSION
                               I
     We begin and end with MedComp’s challenge to the
 district court’s summary judgment of no invalidity under
 the on-sale bar. We review the district court’s summary
 judgment under the law of the regional circuit, here the
 Third Circuit. See SRI Int’l, Inc. v. Cisco Sys., Inc.,
 930 F.3d 1295, 1306 (Fed. Cir. 2019). “The Third Circuit
 reviews a grant of summary judgment de novo, applying
 the same standard as the district court.” Id. (citing Gonza-
 lez v. Sec’y of Dep’t of Homeland Sec., 678 F.3d 254, 257
 (3d Cir. 2012)). Summary judgment is appropriate when,
 drawing all justifiable inferences in the nonmovant’s favor,
 there exists no genuine issue of material fact and the mo-
 vant is entitled to judgment as a matter of law. Fed. R. Civ.
 P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255
 (1986).
                              II
     A patent claim is invalid under § 102(b) if “the inven-
 tion was . . . on sale in this country, more than one year
 prior to the date of the application for patent in the United
 States.” Section 102(b)’s on-sale bar is triggered if, before
 the critical date, the claimed invention was both (1) the
 subject of a commercial offer for sale and (2) ready for pa-
 tenting. Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 67–68
 (1998). “Whether the on-sale bar applies is a question of
 law based on underlying factual findings.” Meds. Co.
 v. Hospira, Inc., 827 F.3d 1363, 1371 (Fed. Cir. 2016) (en
Case: 21-1649     Document: 53     Page: 9    Filed: 02/10/2022




 JUNKER   v. MEDICAL COMPONENTS, INC.                        9



 banc). We review the ultimate determination of whether a
 claim is invalid under the on-sale bar de novo. Id.
     The material facts here are not in dispute. The parties
 agree that the January 8, 1999 letter speaks for itself.
 They also agree that the products described in the letter
 embody the claimed design. And they agree that the
 claimed design was ready for patenting. The question be-
 fore us is therefore a simple one: Whether the January 8,
 1999 letter is a commercial offer for sale of the claimed de-
 sign, or merely a quotation signaling the parties were en-
 gaged in preliminary negotiations. Because the facts are
 not disputed, we review the question of whether this par-
 ticular communication constitutes a commercial offer for
 sale (a question of law) without deference. See In re Kollar,
 286 F.3d 1326, 1329 (Fed. Cir. 2002); see also, e.g., Linear
 Tech. Corp. v. Micrel, Inc., 275 F.3d 1040, 1049–52
 (Fed. Cir. 2001). For the reasons below, we hold that the
 letter is a commercial offer for sale of the claimed design.
      In making this determination, we look to the specific
 facts and circumstances presented in this case, “apply[ing]
 traditional contract law principles” along the way. Merck
 & Cie v. Watson Lab’ys, Inc., 822 F.3d 1347, 1351 (Fed. Cir.
 2016) (quoting Allen Eng’g Corp. v. Bartell Indus., Inc.,
 299 F.3d 1336, 1352 (Fed. Cir. 2002)). “Only an offer which
 rises to the level of a commercial offer for sale, one which
 the other party could make into a binding contract by sim-
 ple acceptance (assuming consideration), constitutes an of-
 fer for sale under § 102(b).” Id. at 1351 (quoting Grp. One,
 Ltd. v. Hallmark Cards, Inc., 254 F.3d 1041, 1048
 (Fed. Cir. 2001)). To help guide our determination of
 whether a given communication rises to the level of a com-
 mercial offer for sale, we often rely on resources such as the
 Uniform Commercial Code, Restatement (Second) of Con-
 tracts, and other similar treatises. See, e.g., Meds. Co.,
 827 F.3d at 1375–76 (discussing Uniform Commercial
 Code); Helsinn Healthcare S.A. v. Teva Pharms. USA, Inc.,
 855 F.3d 1356, 1365 & n.5 (Fed. Cir. 2017) (citing favorably
Case: 21-1649    Document: 53      Page: 10   Filed: 02/10/2022




 10                      JUNKER   v. MEDICAL COMPONENTS, INC.



 Williston on Contracts (4th ed. 2013), Restatement (Sec-
 ond) of Contracts (1981), and Corbin on Contracts (1999)),
 aff’d, 139 S. Ct. 628 (2019). “In determining whether an
 offer [has been] made[,] relevant factors include the terms
 of any previous inquiry, the completeness of the terms of
 the suggested bargain, and the number of persons to whom
 a communication is addressed.” Restatement (Second) of
 Contracts § 26 cmt. c (1981).
     With this background in mind, we turn to the language
 in the January 8, 1999 letter. As stated on the face of the
 letter, Xentek was directly responding to a “request for
 quotation” from Boston Scientific, and the letter was ad-
 dressed to Boston Scientific alone. J.A. 1572. This signals
 that the letter was not an unsolicited price quotation or in-
 vitation to negotiate, but rather a specific offer to Boston
 Scientific to take further action. See Restatement (Second)
 of Contracts § 26 cmt. c (explaining that a relevant factor
 for determining whether an offer is made is “the number of
 persons to whom a communication is addressed”).
     The letter also contains a number of necessary terms
 typical for a commercial contract. For instance, the letter
 specifies that the prices provided are for “shipment in bulk,
 non-sterile.” J.A. 1573. Thus, the letter provides specific
 delivery conditions—the product will be shipped in “bulk”
 and will be “non-sterile.” The letter further specifies that
 shipment will be “FOB Athens, Texas.” Id. FOB (which
 stands for free on board) is a standard commercial term
 used to allocate the risks and responsibilities of the buyer
 and seller with respect to delivery, payment, and loss of the
 product. See Free on Board, Black’s Law Dictionary
 (11th ed. 2019). The letter also provides a payment term,
 “net 30-day basis,” J.A. 1573, meaning that payment is due
 in full within 30 days of delivery.
     Finally, and importantly, Xentek’s letter specifies mul-
 tiple different purchase options for its peelable sheath
 products. For example, the letter offers 5,000 sets of size
Case: 21-1649    Document: 53      Page: 11    Filed: 02/10/2022




 JUNKER   v. MEDICAL COMPONENTS, INC.                       11



 4F-6F Medi-Tech Peelable Sheath at a price of $4.45 per
 set and offers discounted prices if the purchase quantity is
 increased (e.g., the price per set decreases to $4.25 for
 10,000 sets of the same size sheath, $4.05 for 25,000, and
 $3.95 for 50,000). The letter also offers Boston Scientific
 the option to purchase two additional sizes of Xentek’s
 Medi-Tech Peelable Sheath Set—7F-8F and 11F—with
 similarly discounted pricing as the purchase quantity in-
 creases.
     While the letter concludes with an invitation to further
 discuss Boston Scientific’s specific requirements in person,
 “expressing a desire to do business in the future does not
 negate the commercial character of the transaction then
 under discussion.” Cargill, Inc. v. Canbra Foods, Ltd.,
 476 F.3d 1359, 1370 (Fed. Cir. 2007). The completeness of
 the relevant commercial sale terms in the letter itself sig-
 nals that this letter was not merely an invitation to further
 negotiate, but rather multiple offers for sale, any one or
 more of which Boston Scientific could have simply accepted
 to bind the parties in a contract. 2
     We have determined that communications with simi-
 larly complete and definite commercial terminology were
 commercial offers for sale within the meaning of § 102(b).
 For example, in Merck, we disagreed with the district
 court’s determination that a certain fax did not rise to the
 level of a commercial offer for sale of the claimed invention.
 The fax specified a product, set forth the price of the prod-
 uct ($25,000 per kilogram), the location for delivery (the
 buyer’s research and development center), payment terms


     2    We also note that subsequent communications be-
 tween Xentek and Boston Scientific after the critical date
 used the exact same commercial terms, providing some in-
 dication that these terms were definite, not in flux. See,
 e.g., J.A. 1577 (February 16, 1999 letter from Xentek to
 Boston Scientific).
Case: 21-1649    Document: 53      Page: 12     Filed: 02/10/2022




 12                      JUNKER   v. MEDICAL COMPONENTS, INC.



 (net 60 days), and the amount to be purchased (two kilo-
 grams, with the option to purchase additional product).
 822 F.3d at 1349. We explained that this was not just “an
 unsolicited price quote sent to numerous potential custom-
 ers.” Id. at 1351 (citing Restatement (Second) of Contracts
 § 26 cmt. c). Rather, the “fax was sent in direct response to
 [the buyer’s] request to purchase two kilograms” of the
 product. Id. We also found it highly relevant that the fax
 “provid[ed] essential price, delivery, and payment terms.”
 Id. Because the fax “contained all the required elements to
 qualify as a commercial offer for sale,” we reversed the dis-
 trict court’s determination that the claims were not invalid
 under the on-sale bar. Id. at 1351, 1355.
      In a similar vein, in Cargill, we agreed with the district
 court that the relevant letter was a commercial offer for
 sale. That letter was sent to confirm a request for a certain
 amount of canola oil. 476 F.3d at 1369. The letter “explic-
 itly set[] forth an amount of oil to be delivered . . . , at a
 specified unit price, and under a standard contract desig-
 nation, FOB (free on board).” Id. We explained that this
 was “powerful evidence of a sales transaction,” id., and ac-
 cordingly affirmed the district court’s summary judgment
 of invalidity under the on-sale bar.
      Here, as in Merck and Cargill, the letter—which speci-
 fies multiple sized products for sale, different bulk pricing
 options available for each product, payment terms (net 30-
 day basis), and delivery terms and conditions (bulk ship-
 ment, non-sterile, FOB)—contains all the required ele-
 ments to qualify as a commercial offer for sale. That is
 sufficient to invoke § 102(b)’s on-sale bar.
     Mr. Junker argues that the letter omits essential
 terms—which size product is being purchased and in what
 quantity—and, therefore, the letter is not an offer that
 could be made into a binding contract by simple ac-
 ceptance. Appellee’s Br. 15. We are not persuaded. The
 standard Mr. Junker proposes—that the offer must specify
Case: 21-1649    Document: 53      Page: 13    Filed: 02/10/2022




 JUNKER   v. MEDICAL COMPONENTS, INC.                       13



 the exact amount of product the buyer desires to qualify as
 an offer for sale—is too stringent. Under § 102(b), the
 question is merely whether there is an offer for sale. As
 explained above, the letter here offers for sale multiple
 sizes of products with tiered pricing depending on the num-
 ber of sets desired. That there were multiple offers does
 not mean that there was no offer to be accepted. And that
 the letter does not specify the exact amount Boston Scien-
 tific desires likewise does not mean that there is no offer to
 be accepted. Rather, the letter comprises multiple differ-
 ent offers that Boston Scientific could have accepted by
 simply stating, for example, “We’ll take 5,000 sets of the
 4F-6F Medi-Tech Peelable Sheath” or “10,000 sets of the
 11F Medi-Tech Peelable Sheath.”
     Mr. Junker also argues, as the district court deter-
 mined, that the January 8, 1999, letter was merely a price
 quotation inviting further negotiations, not a definite offer.
 Appellee’s Br. 15–16, 19. To be sure, the fact that the letter
 uses the word “quote” three times is an important fact sup-
 porting the district court’s conclusion that the letter is a
 quotation, not a definite offer. See Restatement (Second)
 of Contracts § 26 cmt. c. (“[T]he word ‘quote’ is commonly
 understood as inviting an offer rather than as making one,
 even when directed to a particular customer.”). This fact
 makes the question before us closer than in either Merck or
 Cargill. “But just as the word ‘offer’ does not necessarily
 mean that an offer is intended, so the word ‘quote’ may be
 used in an offer.” Restatement (Second) of Contracts § 26
 cmt. c. While the precise label used for a given communi-
 cation is relevant, it is not controlling. Rather, the terms
 of the communication must be considered in their entirety
 to determine whether an offer was intended, or if it was
 merely an invitation for an offer or further negotiations. A
 quotation typically leaves many terms necessary to a con-
 tract—such as place of delivery, payment terms, and the
 like—unexpressed. Corbin on Contracts § 2.5, at 157
 (2018); accord Restatement (Second) of Contracts § 26
Case: 21-1649    Document: 53     Page: 14   Filed: 02/10/2022




 14                     JUNKER   v. MEDICAL COMPONENTS, INC.



 cmt. c (explaining that a quote “may omit the quantity to
 be sold, time and place of delivery, terms of payment, and
 other terms”). Where, however, “the quotation . . . contains
 detailed terms,” as is the case here, “it may well be deemed
 an offer.” Corbin on Contracts § 2.5, at 161. For the rea-
 sons above, we conclude that the specificity and complete-
 ness of the commercial terms in the letter outweigh the
 three references to “quotation” and mention of possible fu-
 ture discussions. Taken as a whole, the overall language
 of the letter signals Xentek’s intent to make a commitment
 and invite Boston Scientific to act rather than merely ne-
 gotiate.
                        CONCLUSION
     We have considered the parties’ remaining arguments
 and find them unpersuasive. For the foregoing reasons, we
 agree with MedComp that the January 8, 1999 letter was
 a commercial offer for sale of the claimed design. Because
 the parties do not dispute that the invention was ready for
 patenting, we reverse the district court’s summary judg-
 ment of no invalidity. The effect of our determination ren-
 ders the sole claim of the D’839 patent invalid and we
 therefore need not reach MedComp’s remaining arguments
 on appeal.
                        REVERSED